Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Contracts, § 86*—what constitutes sufficient consideration for contract for commissions. The acceptance of liability insurance by an agent after notice from his principal, a casualty insurance company, that the company would not accept same except on a certain lower commission basis, is sufficient consideration for the contract for such lower commission. 3. Contracts, § 251*-—when instrument under seal may he modified hy executed parol agreement. A parol agreement to reduce commissions of a liability insurance agent is valid and binding, when executed, so as to modify an instrument under seal. 4. Contracts, § 252*—when evidence sufficient to establish modification of contract of agency. An agreement between a casualty insurance company and its prior exclusive agent, held modified so as to divide insurance business between such agent and another agent, where it appeared that a letter was sent by the company threatening to discontinue the agency of such prior agent, and the prior agent and subsequent agent exchanged business on the basis of such division. 5. Contbacts, § 86*—what constitutes sufficient consideration for modification of contract of agency. Where a casualty insurance company threatened to discontinue agency and insisted that its previously exclusive agent divide business with another agent, the continuance of the agency of the prior agent was sufficient consideration for the modification of the contract of agency as insisted upon by the company. 6. Pleading, § 42*—what does not constitute part of declaration. A copy of an account which is attached to a declaration does not constitute a part of the declaration. 7. Appeal and error, § 743*—when copy of account attached to declaration not part of record. A copy of an account which is attached to a declaration must be introduced in evidence, like any other writing, to become a part of the record, as it does not constitute a part of the declaration.